                                                                              JS-6




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




    UNITED STATES OF AMERICA,          CV 19-9868 DSF
        Plaintiff,                     CR 17-382 DSF

                   v.                  Order DENYING Motion to
                                       Vacate, Set Aside, or Correct
    DENNIS JHU,                        Sentence
        Defendant.



   The Judgment and Commitment Order was entered in Defendant’s
criminal case on November 27, 2017. No appeal was filed. This motion
under 28 U.S.C. § 2255 was filed on November 18, 2019. Section 2255
motions must be filed within one year of the date on which the
judgment of conviction becomes final. 28 U.S.C. § 2255(f)(1). 1 Because
the § 2255 motion was filed more than one year after the judgment of
conviction it is DENIED as untimely.

     IT IS SO ORDERED.



    Date: March 18, 2020               ___________________________
                                       Dale S. Fischer
                                       United States District Judge




1The motion does not involve facts or arguments that could invoke the later
accrual dates set out in § 2255(f)(2)-(4).
